


SCIENTIFIC LEARNING CORPORATION

1999 EQUITY INCENTIVE PLAN

Adopted February 19, 1996
Approved By Stockholders March 30, 1996
Amended and Restated September 27, 1996
Approved By Stockholders June 11, 1997
Amended March 11, 1999
Amended and Restated May 17, 1999
Approved By Stockholders May 28, 1999
Amended March 8, 2000
Approved By Stockholders May 18, 2000
Amended May 30, 2002
Amended October 9, 2002
Amended February 25, 2003
Approved By Stockholders May 21, 2003
Amended January 28, 2004
Approved By Stockholders _________, 2004
Termination Date:  May 17, 2009 

1.              PURPOSES.

                (a)            The Plan initially was established effective as
of February 19, 1996 (the “Prior Plan”). The Prior Plan hereby is amended and
restated in its entirety as the Plan, effective as of the date of the closing of
the initial public offering (“IPO”) of the common stock of the Company (“Common
Stock”). The terms of the Prior Plan shall remain in effect and apply to all
options granted pursuant to the Prior Plan.

                (b)            The purpose of the Plan is to provide a means by
which selected Employees, Directors and Consultants may be given an opportunity
to benefit from increases in value of the Common Stock through the granting of
(i) Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) stock
bonuses, (iv) rights to purchase restricted stock and (v) Stock Appreciation
Rights.

                (c)            The Company, by means of the Plan, seeks to
retain the services of persons who are now Employees, Directors or Consultants,
to secure and retain the services of new Employees, Directors and Consultants
and to provide incentives for such persons to exert maximum efforts for the
success of the Company and its Affiliates.

                (d)            The Company intends that the Stock Awards issued
under the Plan shall, in the discretion of the Board or any Committee to which
responsibility for administration of the Plan has been delegated pursuant to
subsection 3(c), be either (i) Options granted pursuant to Section 6 hereof,
including Incentive Stock Options and Nonstatutory Stock Options, (ii) stock
bonuses or rights to purchase restricted stock granted pursuant to Section 7
hereof or (iii) Stock Appreciation Rights granted pursuant to Section 8 hereof.
All Options shall be separately designated Incentive Stock Options or
Nonstatutory Stock Options at the time of grant, and in such form as issued
pursuant to Section 6, and a separate certificate or certificates will be issued
for shares purchased on exercise of each type of Option.


1.

--------------------------------------------------------------------------------


2.              DEFINITIONS.

                (a)            “Affiliate”  means any parent corporation or
subsidiary corporation, whether now or hereafter existing, as those terms are
defined in Sections 424(e) and (f) respectively, of the Code.

                (b)            “Board”  means the Board of Directors of the
Company.

                (c)            “Code”  means the Internal Revenue Code of 1986,
as amended.

                (d)            “Committee”  means a Committee appointed by the
Board in accordance with subsection 3(c) of the Plan.

                (e)            “Company”  means Scientific Learning Corporation,
a Delaware corporation.

                (f)             “Consultant”  means any person, including an
advisor, engaged by the Company or an Affiliate to render consulting services
and who is compensated for such services, provided that the term “Consultant”
shall not include Directors who are paid only a director’s fee by the Company or
who are not compensated by the Company for their services as Directors.

                (g)            “Continuous Service”  means that the Optionee’s
employment or service with the Company or an Affiliate of the Company, whether
in the capacity of an Employee, a Director or a Consultant, is not interrupted
or terminated. The Optionee’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Optionee
renders employment or service to the Company or an Affiliate or the Company or a
change in the entity for which the Optionee renders such employment or service,
provided that there is no interruption or termination of the Optionee’s
Continuous Service. The Board or the Chief Executive Officer of the Company, in
that party’s sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by the Board
or the Chief Executive Officer of the Company, including sick leave, military
leave, or any other personal leave.

                (h)            “Covered Employee”  means the Chief Executive
Officer and the four (4) other highest compensated officers of the Company for
whom total compensation is required to be reported to stockholders under the
Exchange Act, as determined for purposes of Section 162(m) of the Code.

                (i)             “Director”  means a member of the Board.

                (j)             “Disability”  means the inability of a person,
in the opinion of a qualified physician acceptable to the Company, to perform
the major duties of that person’s position with the Company or an Affiliate of
the Company because of the sickness or injury of the person.

                (k)            “Employee”  means any person, including Officers
and Directors, employed by the Company or any Affiliate of the Company. Neither
service as a Director nor payment of a director’s fee by the Company shall be
sufficient to constitute “employment” by the Company.

                (l)             “Exchange Act”  means the Securities Exchange
Act of 1934, as amended.


2.

--------------------------------------------------------------------------------


                (m)          “Fair Market Value”  means, as of any date, the
value of the Common Stock of the Company determined as follows:  

                                                (1)            If the Common
Stock is listed on any established stock exchange,  traded on the Nasdaq
National Market or the Nasdaq SmallCap Market, or quoted on the OTC Bulletin
Board, the Fair Market Value of a share of Common Stock shall be the closing
sales price for such stock (or the closing bid, if no sales were reported) as
quoted on such exchange, market or board (or the exchange or market with the
greatest volume of trading in Common Stock) on the trading day prior to the day
of determination, as reported in the Wall Street Journal or such other source as
the Board deems reliable;

                                                (2)            In the absence of
such markets for the Common Stock, the Fair Market Value shall be determined in
good faith by the Board and to the extent that the Company is subject to Section
260.140.50 of Title 10 of the California Code of Regulations at the time a Stock
Award is granted, in a manner consistent with Section 260.140.50 of Title 10 of
the California Code of Regulations.

                (n)            “Incentive Stock Option”  means an Option
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

                (o)            “Non-Employee Director”  means a Director who
either (i) is not a current Employee or Officer of the Company or its parent or
subsidiary, does not receive compensation (directly or indirectly) from the
Company or its parent or subsidiary for services rendered as a consultant or in
any capacity other than as a Director (except for an amount as to which
disclosure would not be required under Item 404(a) of Regulation S-K promulgated
pursuant to the Securities Act), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K, and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

                (p)            “Nonstatutory Stock Option”  means an Option not
intended to qualify as an Incentive Stock Option.

                (q)            “Officer”  means a person who is an officer of
the Company within the meaning of Section 16 of the Exchange Act and the rules
and regulations promulgated thereunder.

                (r)            “Option”  means a stock option granted pursuant
to the Plan.

                (s)            “Option Agreement”  means a written agreement
between the Company and an Optionee evidencing the terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

                (t)             “Optionee”  means a person to whom an Option is
granted pursuant to the Plan, or if applicable, such other person who holds an
outstanding Option.


3.

--------------------------------------------------------------------------------


                (u)            “Outside Director”  means a Director who either
(i) is not a current employee of the Company or an “affiliated corporation”
(within the meaning of Treasury regulations promulgated under Section 162(m) of
the Code), is not a former employee of the Company or an “affiliated
corporation” receiving compensation for prior services (other than benefits
under a tax qualified pension plan), was not an officer of the Company or an
“affiliated corporation” at any time, and is not currently receiving direct or
indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director, or (ii) is otherwise
considered an “outside director” for purposes of Section 162(m) of the Code.

                (v)            “Participant”  means a person to whom a Stock
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Stock Award.

                (w)           “Plan”  means this Scientific Learning Corporation
1999 Equity Incentive Plan.

                (x)            “Rule 16b-3”  means Rule 16b-3 of the Exchange
Act or any successor to Rule 16b-3, as in effect when discretion is being
exercised with respect to the Plan.

                (y)            “Securities Act”  means the Securities Act of
1933, as amended.

                (z)            “Stock Appreciation Right”  means any of the
various types of rights which may be granted under Section 8 of the Plan.

                (aa)         “Stock Award”  means any right granted under the
Plan, including any Option, any stock bonus, any right to purchase restricted
stock and any Stock Appreciation Right.

                (bb)         “Stock Award Agreement”  means a written agreement
between the Company and a holder of a Stock Award evidencing the terms and
conditions of an individual Stock Award grant. Each Stock Award Agreement shall
be subject to the terms and conditions of the Plan.

                (cc)          “Ten Percent Stockholder”  means a person who owns
(or is deemed to own pursuant to Section 424(d) of the Code) stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any of its Affiliates.

3.              ADMINISTRATION.

                (a)            The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).

                (b)            The Board shall have the power, subject to, and
within the limitations of, the express provisions of the Plan:

                                                (1)            To determine from
time to time which of the persons eligible under the Plan shall be granted Stock
Awards; when and how each Stock Award shall be granted; whether a Stock Award
will be an Incentive Stock Option or a Nonstatutory Stock Option, a stock bonus,
a right to purchase restricted stock, a Stock Appreciation Right or a
combination of the foregoing; the provisions of each Stock Award granted (which
need not be identical), including the time or times when a person shall be
permitted to receive stock pursuant to a Stock Award; whether a person shall be
permitted to receive stock upon exercise of an Independent Stock Appreciation
Right; and the number of shares with respect to which a Stock Award shall be
granted to each such person.


4.

--------------------------------------------------------------------------------


                                                (2)            To construe and
interpret the Plan and Stock Awards granted under it, and to establish, amend
and revoke rules and regulations for its administration. The Board, in the
exercise of this power, may correct any defect, omission or inconsistency in the
Plan or in any Stock Award Agreement, in a manner and to the extent it shall
deem necessary or expedient to make the Plan fully effective.

                                                (3)            To amend the Plan
or a Stock Award as provided in Section 13.

                                                (4)            Generally, to
exercise such powers and to perform such acts as the Board deems necessary or
expedient to promote the best interests of the Company which are not in conflict
with the provisions of the Plan.

                (c)            The Board may delegate administration of the Plan
to a Committee or Committees of one or more members of the Board. In the
discretion of the Board, a Committee may consist solely of two or more Outside
Directors, in accordance with Code Section 162(m), or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. If administration is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board (and
references in this Plan to the Board shall thereafter be to the Committee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. Notwithstanding anything in this Section 3 to the contrary, the Board
or the Committee may delegate to a committee of one or more members of the Board
the authority to grant Options to eligible persons who (1) are not then subject
to Section 16 of the Exchange Act and/or (2) are either (i) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Option, or (ii) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code.

4.              SHARES SUBJECT TO THE PLAN.

                (a)            Subject to the provisions of subsection 12(a)
relating to adjustments upon changes in stock and subject to Section 4(c) below,
the stock that may be issued pursuant to Stock Awards shall not exceed in the
aggregate Five Million Four Hundred Ninety-Two Thousand Six Hundred Sixty Six
(5,492,666) shares of Common Stock, less any shares which are subject to Stock
Awards granted under the Company’s Milestone Equity Incentive Plan, as then in
effect. If any Stock Award shall for any reason expire or otherwise terminate,
in whole or in part, without having been exercised in full, the stock not
acquired under such Stock Award shall revert to and again become available for
issuance under the Plan. Shares subject to Stock Appreciation Rights exercised
in accordance with Section 8 of the Plan shall not be available for subsequent
issuance under the Plan.

                (b)            The stock subject to the Plan may be unissued
shares or reacquired shares, bought on the market or otherwise.


5.

--------------------------------------------------------------------------------


                (c)            Notwithstanding any provision herein to the
contrary, in the event the Plan is not approved by holders of at least
two-thirds of the Company’s outstanding common stock within twelve months of the
date a Stock Award is first granted hereunder following the October 2002
amendment of the Plan, then, unless an exemption from qualification is available
with respect to such grant that does not require compliance with the provisions
of 260.140.45 of the California Code of Regulations, any Stock Award granted
hereunder which (i) followed the October 2002 amendment of the Plan and (ii) was
granted at a time when the total number of securities issuable upon exercise of
all outstanding options [exclusive of rights described in Section 260.140.40 and
warrants described in Sections 260.140.43 and 260.140.44 of the California Code
of Regulations, and any purchase plan or agreement as described in Section
260.140.42 of the California Code of Regulations (provided that the purchase
plan or agreement provides that all securities will have a purchase price of
100% of the fair value, as determined in accordance with Section 260.140.50 of
the California Code of Regulations, of the security either at the time the
person is granted the right to purchase securities under the plan or agreement
or at the time the purchase is consummated)] and the total number of securities
called for under any bonus or similar plan or agreement exceeded 30% of the
Company’s then outstanding securities, calculated on an as-converted to common
stock basis, shall be void.

5.              ELIGIBILITY.

                (a)            Incentive Stock Options and Stock Appreciation
Rights appurtenant thereto may be granted only to Employees. Stock Awards other
than Incentive Stock Options and Stock Appreciation Rights appurtenant thereto
may be granted to Employees, Directors and Consultants.

                (b)            No Ten Percent Stockholder shall be eligible for
the grant of an Incentive Stock Option unless the exercise price of such Option
is at least one hundred ten percent (110%) of the Fair Market Value of such
stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.

                (c)            Subject to the provisions of Section 12 relating
to adjustments upon changes in stock, no employee shall be eligible to be
granted Options and Stock Appreciation Rights covering more than One Million
Four Hundred Thousand (1,400,000)shares of the Common Stock in any calendar
year.

6.              OPTION PROVISIONS.

                Each Option shall be in such form and shall contain such terms
and conditions as the Board shall deem appropriate. The provisions of separate
Options need not be identical, but each Option shall include (through
incorporation of provisions hereof by reference in the Option or otherwise) the
substance of each of the following provisions:

                (a)            Term.   No Incentive Stock Option shall be
exercisable after the expiration of ten (10) years from the date it was granted.

                (b)            Price.   Subject to the provisions of Section
5(b) regarding Ten Percent Stockholders, the exercise price of each Incentive
Stock Option shall be not less than one hundred percent (100%) of the Fair
Market Value of the stock subject to the Option on the date the Option is
granted. The exercise price of each Nonstatutory Stock Option shall be any price
determined by the Board in its sole discretion; provided, however, that to the
extent the Company is subject to Section 260.140.41 of Title 10 of the
California Code of Regulations at the time the Nonstatutory Stock Option is
granted, the exercise price of each Nonstatutory Stock Option shall not be less
than eighty-five percent (85%) of the Fair Market Value of the stock subject to
the Option on the date the Option is granted, except that a Ten Percent
Stockholder shall not be granted a Nonstatutory Stock Option unless the exercise
price of such Option is at least (i) one hundred ten percent (110%) of the Fair
Market Value of the stock subject to the Option on the date the Option is
granted or (ii) such lower percentage of the Fair Market Value of the stock
subject to the Option on the date the Option is granted as is permitted by
Section 260.140.41 of Title 10 of the California Code of Regulations at the time
of the grant of the Option.  


6.

--------------------------------------------------------------------------------


                (c)            Consideration.   The purchase price of stock
acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (i) in cash or (ii) at the
discretion of the Board (A) by delivery to the Company of other Common Stock of
the Company, (B) according to a deferred payment (however, payment of the common
stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment), or other arrangement (which may include,
without limiting the generality of the foregoing, the use of other Common Stock
of the Company) with the person to whom the Option is granted or to whom the
Option is transferred pursuant to subsection 6(d), or (C) in any other form of
legal consideration that may be acceptable to the Board.

                In the case of any deferred payment arrangement, interest shall
be compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.

                (d)            Transferability.  An Incentive Stock Option shall
not be transferable except by will or by the laws of descent and distribution,
and shall be exercisable during the lifetime of the person to whom the Option is
granted only by such person. A Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and, to
the extent provided in the Option Agreement, to such further extent as permitted
by Section 260.140.41(d) of Title 10 of the California Code of Regulations at
the time of the grant of the Option, and shall be exercisable during the
lifetime of the Optionee only by the Optionee. If the Nonstatutory Stock Option
does not provide for transferability, then the Nonstatutory Stock Option shall
not be transferable except by will or by the laws of descent and distribution
and shall be exercisable during the lifetime of the Optionee only by the
Optionee. Notwithstanding the foregoing, the Optionee may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionee, shall thereafter be
entitled to exercise the Option.

                (e)            Vesting.   The total number of shares of stock
subject to an Option may, but need not, be allotted in periodic installments
(which may, but need not, be equal). The Option Agreement may provide that from
time to time during each of such installment periods, the Option may become
exercisable (“vest”) with respect to some or all of the shares allotted to that
period, and may be exercised with respect to some or all of the shares allotted
to such period and/or any prior period as to which the Option became vested but
was not fully exercised. The Option may be subject to such other terms and
conditions on the time or times when it may be exercised (which may be based on
performance or other criteria) as the Board may deem appropriate. The vesting
provisions of individual Options may vary. The provisions of this subsection
6(e) are subject to any Option provisions governing the minimum number of shares
as to which an Option may be exercised, including the following subsection 6(f).


7.

--------------------------------------------------------------------------------


                (f)             Minimum Vesting.   Notwithstanding the foregoing
Section 6(e), to the extent that the following restrictions on vesting are
required by Section 260.140.41(f) of Title 10 of the California Code of
Regulations at the time of the grant of the Option, then:

                                (i)             Options granted to an Employee
who is not an Officer, Director or Consultant shall provide for vesting of the
total number of shares of Common Stock at a rate of at least twenty percent
(20%) per year over five (5) years from the date the Option was granted, subject
to reasonable conditions such as continued employment;  and

                                (ii)            Options granted to Officers,
Directors or Consultants may be made fully exercisable, subject to reasonable
conditions such as continued employment, at any time or during any period
established by the Company.

                (g)            Termination of the Optionee’s Continuous Service.
  In the event an Optionee’s Continuous Service terminates (other than upon the
Optionee’s death or Disability), the Optionee may exercise his or her Option (to
the extent that the Optionee was entitled to exercise it at the date of
termination) but only within such period of time ending on the earlier of (i)
the date three (3) months after the termination of the Optionee’s Continuous
Service (or such longer or shorter period specified in the Option Agreement,
which, to the extent the Company is subject to Section 260.140.41 of Title 10 of
the California Code of Regulations at the time the Option is granted, shall not
be less than thirty (30) days), or (ii) the expiration of the term of the Option
as set forth in the Option Agreement. If, after termination, the Optionee does
not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate, and the shares covered by such Option
shall revert to and again become available for issuance under the Plan.

                An Optionee’s Option Agreement may also provide that, if the
exercise of the Option following the termination of the Optionee’s Continuous
Service (other than upon the Optionee’s death or Disability) would be prohibited
at any time solely because the issuance of shares would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of the term of the Option as described in
subsection 6(a) or (ii) the expiration of a period of three (3) months after the
termination of the Optionee’s Continuous Service during which the exercise of
the Option would not be in violation of such registration requirements (if such
provisions would result in an extension of the time during which the Option may
be exercised beyond the period described in the first paragraph of this
subsection 6(g)).

                (h)            Disability of Optionee.   In the event an
Optionee’s Continuous Service terminates as a result of the Optionee’s
Disability, the Optionee may exercise his or her Option (to the extent that the
Optionee was entitled to exercise it at the date of termination), but only
within such period of time ending on the earlier of (i) the date twelve (12)
months following such termination (or such longer or shorter period specified in
the Option Agreement, which, to the extent the Company is subject to Section
260.140.41 of Title 10 of the California Code of Regulations at the time the
Option is granted, shall not be less than six (6) months), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
at the date of termination, the Optionee is not entitled to exercise his or her
entire Option, the shares covered by the unexercisable portion of the Option
shall revert to and again become available for issuance under the Plan. If,
after termination, the Optionee does not exercise his or her Option within the
time specified herein, the Option shall terminate, and the shares covered by
such Option shall revert to and again become available for issuance under the
Plan.


8.

--------------------------------------------------------------------------------


                (i)             Death of Optionee.   In the event of the death
of an Optionee during, or within a period specified in the Option after the
termination of, the Optionee’s Continuous Service, the Option may be exercised
(to the extent the Optionee was entitled to exercise the Option at the date of
death) by the Optionee’s estate, by a person who acquired the right to exercise
the Option by bequest or inheritance or by a person designated to exercise the
option upon the Optionee’s death pursuant to subsection 6(d), but only within
the period ending on the earlier of (i) the date eighteen (18) months following
the date of death (or such longer or shorter period specified in the Option
Agreement, which, to the extent the Company is subject to Section 260.140.41 of
Title 10 of the California Code of Regulations at the time the Option is
granted, shall not be less than six (6) months), or (ii) the expiration of the
term of such Option as set forth in the Option Agreement. If, at the time of
death, the Optionee was not entitled to exercise his or her entire Option, the
shares covered by the unexercisable portion of the Option shall revert to and
again become available for issuance under the Plan. If, after death, the Option
is not exercised within the time specified herein, the Option shall terminate,
and the shares covered by such Option shall revert to and again become available
for issuance under the Plan.

                (j)             Early Exercise.   The Option may, but need not,
include a provision whereby the Optionee may elect at any time before the
Optionee’s Continuous Service terminates to exercise the Option as to any part
or all of the shares subject to the Option prior to the full vesting of the
Option. Any unvested shares so purchased may be subject to a repurchase right in
favor of the Company or to any other restriction the Board determines to be
appropriate.

                (k)            Re-Load Options.   Without in any way limiting
the authority of the Board to make or not to make grants of Options hereunder,
the Board shall have the authority (but not an obligation) to include as part of
any Option Agreement a provision entitling the Optionee to a further Option (a
“Re-Load Option”) in the event the Optionee exercises the Option evidenced by
the Option Agreement, in whole or in part, by surrendering other shares of
Common Stock in accordance with this Plan and the terms and conditions of the
Option Agreement. Any such Re-Load Option (i) shall be for a number of shares
equal to the number of shares surrendered as part or all of the exercise price
of such Option; (ii) shall have an expiration date which is the same as the
expiration date of the Option the exercise of which gave rise to such Re-Load
Option; and (iii) shall have an exercise price which is equal to one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Re-Load Option on the date of exercise of the original Option. Notwithstanding
the foregoing, a Re-Load Option which is an Incentive Stock Option and which is
granted to a 10% stockholder (as described in subsection 5(b)), shall have an
exercise price which is equal to one hundred ten percent (110%) of the Fair
Market Value of the stock subject to the Re-Load Option on the date of exercise
of the original Option and shall have a term which is no longer than five (5)
years.

                Any such Re-Load Option may be an Incentive Stock Option or a
Nonstatutory Stock Option, as the Board may designate at the time of the grant
of the original Option; provided, however, that the designation of any Re-Load
Option as an Incentive Stock Option shall be subject to the one hundred thousand
dollars ($100,000) annual limitation on exercisability of Incentive Stock
Options described in subsection 11(e) of the Plan and in Section 422(d) of the
Code. There shall be no Re-Load Options on a Re-Load Option. Any such Re-Load
Option shall be subject to the availability of sufficient shares under
subsection 4(a) and shall be subject to such other terms and conditions as the
Board may determine which are not inconsistent with the express provisions of
the Plan regarding the terms of Options.


9.

--------------------------------------------------------------------------------


7.              TERMS OF STOCK BONUSES AND PURCHASES OF RESTRICTED STOCK.

                Each stock bonus or restricted stock purchase agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of stock bonus or restricted stock
purchase agreements may change from time to time, and the terms and conditions
of separate agreements need not be identical, but each stock bonus or restricted
stock purchase agreement shall include (through incorporation of provisions
hereof by reference in the agreement or otherwise) the substance of each of the
following provisions as appropriate:

                (a)            Purchase Price.   The purchase price under each
restricted stock purchase agreement shall be such amount as the Board shall
determine and designate in such agreement, which, to the extent the Company is
subject to Section 260.140.42 of Title 10 of the California Code of Regulations
at the time the restricted Stock Award is granted, shall be at least eighty-five
percent (85%) of the Fair Market Value of the stock subject to the agreement,
except that for any Ten Percent Stockholder, the purchase price shall be at
least one hundred percent (100%) of the Fair Market Value of the stock subject
to the agreement. Notwithstanding the foregoing, the Board may determine that
eligible participants in the Plan may be awarded stock pursuant to a stock bonus
agreement in consideration for past services actually rendered to the Company
for its benefit.

                (b)            Transferability.   Rights under a stock bonus or
restricted stock purchase agreement shall not be transferable except by will or
by the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant.

                (c)            Consideration.   The purchase price of stock
acquired pursuant to a stock purchase agreement shall be paid either:  (i) in
cash; (ii) at the discretion of the Board, according to a deferred payment or
other arrangement with the person to whom the stock is sold; or (iii) in any
other form of legal consideration that may be acceptable to the Board in its
discretion. Notwithstanding the foregoing, the Board to which administration of
the Plan has been delegated may award stock pursuant to a stock bonus agreement
in consideration for past services actually rendered to the Company or for its
benefit.

                (d)            Vesting.   Subject to the “Repurchase Limitation”
in Section 11(g), shares of stock sold or awarded under the Plan may, but need
not, be subject to a repurchase option in favor of the Company in accordance
with a vesting schedule to be determined by the Board.

                (e)            Termination of Continuous Service.   Subject to
the “Repurchase Limitation” in Section 11(g), in the event the Stock Award
recipient’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of stock held by that person which
have not vested as of the date of termination under the terms of the stock bonus
or restricted stock purchase agreement between the Company and such person.


10.

--------------------------------------------------------------------------------


8.              STOCK APPRECIATION RIGHTS.

                (a)            To exercise any outstanding Stock Appreciation
Right, the holder must provide written notice of exercise to the Company in
compliance with the provisions of the Stock Award Agreement evidencing such
right. Except as provided in subsection 5(c), no limitation shall exist on the
aggregate amount of cash payments the Company may make under the Plan in
connection with the exercise of a Stock Appreciation Right.

                (b)            Three types of Stock Appreciation Rights shall be
authorized for issuance under the Plan:

                                                (1)            Tandem Stock
Appreciation Rights.   Tandem Stock Appreciation Rights will be granted
appurtenant to an Option, and shall, except as specifically set forth in this
Section 8, be subject to the same terms and conditions applicable to the
particular Option grant to which it pertains. Tandem Stock Appreciation Rights
will require the holder to elect between the exercise of the underlying Option
for shares of stock and the surrender, in whole or in part, of such Option for
an appreciation distribution. The appreciation distribution payable on the
exercised Tandem Right shall be in cash (or, if so provided, in an equivalent
number of shares of stock based on Fair Market Value on the date of the Option
surrender) in an amount up to the excess of (A) the Fair Market Value (on the
date of the Option surrender) of the number of shares of stock covered by that
portion of the surrendered Option in which the Optionee is vested over (B) the
aggregate exercise price payable for such vested shares.

                                                (2)            Concurrent Stock
Appreciation Rights.   Concurrent Rights will be granted appurtenant to an
Option and may apply to all or any portion of the shares of stock subject to the
underlying Option and shall, except as specifically set forth in this Section 8,
be subject to the same terms and conditions applicable to the particular Option
grant to which it pertains. A Concurrent Right shall be exercised automatically
at the same time the underlying Option is exercised with respect to the
particular shares of stock to which the Concurrent Right pertains. The
appreciation distribution payable on an exercised Concurrent Right shall be in
cash (or, if so provided, in an equivalent number of shares of stock based on
Fair Market Value on the date of the exercise of the Concurrent Right) in an
amount equal to such portion as shall be determined by the Board or the
Committee at the time of the grant of the excess of (A) the aggregate Fair
Market Value (on the date of the exercise of the Concurrent Right) of the vested
shares of stock purchased under the underlying Option which have Concurrent
Rights appurtenant to them over (B) the aggregate exercise price paid for such
shares.

                                                (3)            Independent Stock
Appreciation Rights.   Independent Rights will be granted independently of any
Option and shall, except as specifically set forth in this Section 8, be subject
to the same terms and conditions applicable to Nonstatutory Stock Options as set
forth in Section 6. They shall be denominated in share equivalents. The
appreciation distribution payable on the exercised Independent Right shall be
not greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the Independent Right) of a number of
shares of Company stock equal to the number of share equivalents in which the
holder is vested under such Independent Right, and with respect to which the
holder is exercising the Independent Right on such date, over (B) the aggregate
Fair Market Value (on the date of the grant of the Independent Right) of such
number of shares of Company stock. The appreciation distribution payable on the
exercised Independent Right shall be in cash or, if so provided, in an
equivalent number of shares of stock based on Fair Market Value on the date of
the exercise of the Independent Right.


11.

--------------------------------------------------------------------------------


9.              COVENANTS OF THE COMPANY.

                (a)            During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of stock required to
satisfy such Stock Awards.

                (b)            The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to issue and sell shares under Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Stock Award or any stock issued or issuable
pursuant to any such Stock Award. If, after reasonable efforts, the Company is
unable to obtain from any such regulatory commission or agency the authority
which counsel for the Company deems necessary for the lawful issuance and sale
of stock under the Plan, the Company shall be relieved from any liability for
failure to issue and sell stock upon exercise of such Stock Awards unless and
until such authority is obtained.

10.           USE OF PROCEEDS FROM STOCK.

                Proceeds from the sale of stock pursuant to Stock Awards shall
constitute general funds of the Company.

11.           MISCELLANEOUS.

                (a)            The Board shall have the power to accelerate the
time at which a Stock Award may first be exercised or the time during which a
Stock Award or any part thereof will vest, notwithstanding the provisions in the
Stock Award stating the time at which it may first be exercised or the time
during which it will vest.

                (b)            Neither the recipient of a Stock Award nor any
person to whom a Stock Award is transferred in accordance with the Plan shall be
deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares subject to such Stock Award unless and until such person
has satisfied all requirements for exercise of the Stock Award pursuant to its
terms.

                (c)            Nothing in the Plan or any instrument executed or
Stock Award granted pursuant thereto shall confer upon any recipient or other
holder of Stock Awards any right to continue in the employ of the Company or any
Affiliate or to continue serving as a Consultant or a Director, or shall affect
the right of the Company or any Affiliate to terminate the employment of any
Employee with or without notice and with or without cause, or the right to
terminate the relationship of any Consultant pursuant to the terms of such
Consultant’s agreement with the Company or Affiliate or service as a Director
pursuant to the Company’s Bylaws and the provisions of the corporate law of the
state in which the Company is incorporated.

                (d)            To the extent that the aggregate Fair Market
Value (determined at the time of grant) of stock with respect to which Incentive
Stock Options are exercisable for the first time by any Optionee during any
calendar year under all plans of the Company and its Affiliates exceeds one
hundred thousand dollars ($100,000), the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.


12.

--------------------------------------------------------------------------------


                (e)            The Company may require any person to whom a
Stock Award is granted, or any person to whom a Stock Award is transferred in
accordance with the Plan, as a condition of exercising or acquiring stock under
any Stock Award, (1) to give written assurances satisfactory to the Company as
to such person’s knowledge and experience in financial and business matters
and/or to employ a purchaser representative reasonably satisfactory to the
Company who is knowledgeable and experienced in financial and business matters,
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (2) to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Stock Award for such person’s own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing requirements, and any assurances given pursuant to such
requirements, shall be inoperative if (i) the issuance of the shares upon the
exercise or acquisition of stock under the Stock Award has been registered under
a then currently effective registration statement under the Securities Act, or
(ii) as to any particular requirement, a determination is made by counsel for
the Company that such requirement need not be met in the circumstances under the
then applicable securities laws.  The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the stock.

                (f)             To the extent provided by the terms of a Stock
Award Agreement, the person to whom a Stock Award is granted may satisfy any
federal, state or local tax withholding obligation relating to the exercise or
acquisition of stock under a Stock Award by any of the following means (in
addition to the Company’s right to withhold from any compensation paid to such
person by the Company) or by a combination of such means:  (1) tendering a cash
payment; (2) authorizing the Company to withhold shares from the shares of the
Common Stock otherwise issuable to the participant as a result of the exercise
or acquisition of stock under the Stock Award; or (3) delivering to the Company
owned and unencumbered shares of the Common Stock of the Company.

                (g)            Repurchase Limitation.   The terms of any
repurchase option shall be specified in the Stock Award, and the repurchase
price may be either the Fair Market Value of the shares of Common Stock on the
date of termination of Continuous Service or the lower of (i) the Fair Market
Value of the shares of Common Stock on the date of repurchase or (ii) their
original purchase price. To the extent required by Section 260.140.41 and
Section 260.140.42 of Title 10 of the California Code of Regulations at the time
a Stock Award is made, any repurchase option contained in a Stock Award granted
to a person who is not an Officer, Director or Consultant shall be upon the
terms described below:

                                (i)             Fair Market Value.   If the
repurchase option gives the Company the right to repurchase the shares of Common
Stock upon termination of Continuous Service at not less than the Fair Market
Value of the shares of Common Stock to be purchased on the date of termination
of Continuous Service, then (i) the right to repurchase shall be exercised for
cash or cancellation of purchase money indebtedness for the shares of Common
Stock within ninety (90) days of termination of Continuous Service (or in the
case of shares of Common Stock issued upon exercise of Stock Awards after such
date of termination, within ninety (90) days after the date of the exercise) or
such longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”) and (ii) the right
terminates when the shares of Common Stock become publicly traded.


13.

--------------------------------------------------------------------------------


                                (ii)            Original Purchase Price.   If
the repurchase option gives the Company the right to repurchase the shares of
Common Stock upon termination of Continuous Service at the lower of (i) the Fair
Market Value of the shares of Common Stock on the date of repurchase or (ii)
their original purchase price, then (x) the right to repurchase at the original
purchase price shall lapse at the rate of at least twenty percent (20%) of the
shares of Common Stock per year over five (5) years from the date the Stock
Award is granted (without respect to the date the Stock Award was exercised or
became exercisable) and (y) the right to repurchase shall be exercised for cash
or cancellation of purchase money indebtedness for the shares of Common Stock
within ninety (90) days of termination of Continuous Service (or in the case of
shares of Common Stock issued upon exercise of Options after such date of
termination, within ninety (90) days after the date of the exercise) or such
longer period as may be agreed to by the Company and the Participant (for
example, for purposes of satisfying the requirements of Section 1202(c)(3) of
the Code regarding “qualified small business stock”).

                (h)            INFORMATION OBLIGATION.   To the extent required
by Section 260.140.46 of Title 10 of the California Code of Regulations, the
Company shall deliver financial statements to Participants at least annually.
This Section 11(h) shall not apply to key Employees whose duties in connection
with the Company assure them access to equivalent information.

12.           ADJUSTMENTS UPON CHANGES IN STOCK.

                (a)            If any change is made in the stock subject to the
Plan, or subject to any Stock Award, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of shares subject to the Plan pursuant to
subsection 4(a) and the maximum number of shares subject to award to any person
during any calendar year pursuant to subsection 5(c), and the outstanding Stock
Awards will be appropriately adjusted in the class(es) and number of shares and
price per share of stock subject to such outstanding Stock Awards. Such
adjustments shall be made by the Board, the determination of which shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a “transaction not involving the receipt of
consideration by the Company”.)

                (b)            In the event of a proposed dissolution or
liquidation of the Company, the Board shall notify the Stock Award holder at
least fifteen (15) days prior to such proposed action. To the extent it has not
been previously exercised, the Stock Award shall terminate immediately prior to
the consummation of such proposed action.


14.

--------------------------------------------------------------------------------


                (c)            In the event of:  (1) a dissolution, liquidation
or sale of substantially all of the assets of the Company; (2) a merger or
consolidation in which the Company is not the surviving corporation; or (3) a
reverse merger in which the Company is the surviving corporation but the shares
of Common Stock outstanding immediately preceding the merger are converted by
virtue of the merger into other property, whether in the form of securities,
cash or otherwise, then (i) any surviving corporation or acquiring corporation
shall assume any Stock Awards outstanding under the Plan or shall substitute
similar stock awards (including an award to acquire the same consideration paid
to the stockholders in the transaction described in this subsection 12(b)) for
those outstanding under the Plan, or (ii) in the event any surviving corporation
or acquiring corporation refuses to assume such Stock Awards or to substitute
similar stock awards for those outstanding under the Plan, (A) with respect to
Stock Awards held by persons whose Continuous Service has not terminated, the
vesting of such Stock Awards (and, if applicable, the time during which such
Stock Awards may be exercised) shall be accelerated prior to such event and the
Stock Awards terminated if not exercised (if applicable) after such acceleration
and at or prior to such event, and (B) with respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall be terminated if not
exercised (if applicable) prior to such event.

                (d)            In the event of the acquisition by any person,
entity or group within the meaning of Section 13(d) or 14(d) of the Exchange
Act, or any comparable successor provisions (excluding any employee benefit
plan, or related trust, sponsored or maintained by the Company or any Affiliate
of the Company) of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act, or comparable successor rule) of securities
of the Company representing at least fifty percent (50%) of the combined voting
power entitled to vote in the election of directors, then, with respect to Stock
Awards held by persons whose Continuous Service has not terminated, the vesting
of such Stock Awards (and, if applicable, the time during which such Stock
Awards may be exercised) shall be accelerated immediately upon the happening of
such event.

13.           AMENDMENT OF THE PLAN AND STOCK AWARDS.

                (a)            The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 12 relating to
adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company to the extent stockholder approval
is necessary for the Plan to satisfy the requirements of Section 422 of the
Code, Rule 16b-3 or any Nasdaq or securities exchange listing requirements.

                (b)            The Board may in its sole discretion submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.

                (c)            It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Optionees with the maximum benefits provided or to be provided under
the provisions of the Code and the regulations promulgated thereunder relating
to Incentive Stock Options and/or to bring the Plan and/or Incentive Stock
Options granted under it into compliance therewith.


15.

--------------------------------------------------------------------------------


                (d)            Rights under any Stock Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(i) the Company requests the consent of the person to whom the Stock Award was
granted and (ii) such person consents in writing.

                (e)            The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the person to whom the Stock Award was
granted and (ii) such person consents in writing.

14.           TERMINATION OR SUSPENSION OF THE PLAN.

                (a)            The Board may suspend or terminate the Plan at
any time. Unless sooner terminated, the Plan shall terminate ten (10) years from
the date the Plan is adopted by the Board or approved by the stockholders of the
Company, whichever is earlier. No Stock Awards may be granted under the Plan
while the Plan is suspended or after it is terminated. Notwithstanding the
foregoing, all Incentive Stock Options shall be granted, if at all, no later
than the last day preceding the tenth (10th) anniversary of the earlier of (i)
the date on which the latest increase in the maximum number of shares issuable
under the Plan was approved by the stockholders of the Company or (ii) the date
such amendment was adopted by the Board.

                (b)            Rights and obligations under any Stock Award
granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except with the consent of the person to whom the Stock
Award was granted.

15.           EFFECTIVE DATE OF PLAN.

                The Plan shall become effective as of the date of the closing of
the IPO, but no Options or rights to purchase restricted stock granted under the
Plan shall be exercised, and no stock bonuses shall be granted under the Plan,
unless and until the Plan has been approved by the stockholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan was adopted by the Board.


16.

--------------------------------------------------------------------------------